      Case 1:15-cv-07353-RPK-RML Document 56 Filed 11/20/20 Page 1 of 1 PageID #: 340
                                    LAW OFFICE OF
                                      JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL . COM
                                                                                                T ELEPHONE : 212.229.2249
J OHN M. G URRIERI                                                                               F ACSIMILE : 212.229.2246
JMGURRIERI @ ZELLERLEGAL . COM




                                                               1RYHPEHU൬൪൬൪൬൪

        VIA ECF

        Hon. Robert M. LevyUnited States Magistrate Judge
        United States District Court for the Eastern District of New York
        ๠HRGRUH5RRVHYHOW8QLWHG6WDWHV&RXUWKRXVH

        Re: Saeteros Campoverde v. Alex Figliolia Water & Sewer LLC et al൫൯&9൱൭൯൭ (19  50/

        Dear Judge Levy:

               ๠LV ¿UP UHSUHVHQWV WKH SODLQWL൵ LQ WKH DERYe-UHIHUHQFHG DFWLRQ ๠H SODLQWL൵ ZULWHV LQ
        FRPSOLDQFHZLWKthe Court’VRUGHUWKDWWKHSODLQWL൵UHVSRQGWRGHIHndants’ SURSRVDOWRFKDQJHWKH
        signatory of the proposed VHWWOHPHQW agreement.

                 ๠H RULJLQDO VHWWOHPHQW DJUHHPHQW UHDFKHG DW D mediation in February ൬൪൬൪ mandated
        LQVWDOOPHQWpayment due dates of March ൫൪-XQH൳-XO\൳$XJXVW൲ 6HSWHPEHU൱ 2FWREHU ൱
        1RYHPEHU൰DQG'HFHPEHU൰൬൪൬൪,IDQLQVWDOOPHQWSD\PHQWGXHGDWHSDVVHGEHIRUHDSSURYDO
        LW ZDV FRQWHPSODWHG WKDW WKH LQVWDOOPHQWs of any due date that passed ZRXOG EHFRPH GXH XSRQ
        DSSURYDODOODWRQFHDQGWKHUHPDLQGHURISD\PHQWVZRXOGEHSDLGRXWDFFRUGLQJWRWKHVFKHGXOH
        ๠XV SODLQWL൵ ZLOO RQO\ JR IRUZDUG ZLWK submitting for DSSURYDO with the new defendants’
        signature if defendants provide proof that the checks are drafted and ready to be PDLOHG upon
        DSSURYDO๠Hdefendants have provided pictures of checkVIRULQVWDOOPHQWSD\PHQWVWKURXJK-XO\
        ,I SODLQWL൵ UHFHLYHV SURRI WKDW WKH$XJXVW 6HSWHPEHU 2FWREHU DQG 1RYHPEHU DQG SRWHQWLDOO\
        'HFHPEHU LQVWDOOPHQWFKHFNVDUHGUDIWed and UHDG\WRJRWKHQSODLQWL൵ZLOOVXEPLWWKHVHWWOHPHQW
        for fairness and accept the new signatory.

                 ,WKDQNWKH&RXUWIRr its time and attention.

                                                               5HVSHFWIXOO\VXEPLWWHG



                                                               John M. Gurrieri




                                   277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
